Exhibit 10.1

Vical Incorporated

Non-Employee Director Compensation Policy

Director Fees

The Chairman of our Board of Directors receives an annual fee of $64,000. Each
of our other non-employee directors receives an annual fee of $44,000.

Non-employee directors also receive fees for participation on committees of the
Board of Directors. The Chairman of our Audit Committee receives an annual fee
of $25,000 and each other member of the Audit Committee receives an annual fee
of $7,000. The Chairman of our Compensation Committee receives an annual fee of
$15,000 and each other member of the Compensation Committee receives an annual
fee of $7,000. The Chairman of our Nominating/Governance Committee receives an
annual fee of $10,000 and each other member of the Nominating/Governance
Committee receives an annual fee of $7,000.

Non-employee directors are also reimbursed for their expenses for each Board or
committee meeting attended. To the extent that any taxable reimbursements are
provided, they shall be made or provided in accordance with Section 409A of the
Internal Revenue Code and the Treasury Regulations and other guidance thereunder
and any state law of similar effect, including, but not limited to, the
following provisions: (a) the amount of any such expense reimbursement provided
during the individual’s taxable year shall not affect any expenses eligible for
reimbursement in any other taxable year, (b) the reimbursement of the eligible
expense shall be made no later than the last day of the individual’s taxable
year that immediately follows the taxable year in which the expense was
incurred, (c) the right to any reimbursement shall not be subject to liquidation
or exchange for another benefit or payment.

All fees (except for expenses, which are reimbursed as provided above) are paid
on a quarterly basis.

Director Equity Awards

Under our Amended and Restated Stock Incentive Plan, each of our new
non-employee directors, on the date of his or her election to the Board of
Directors, receives (a) a stock option grant with a Black-Scholes-Merton (“BSM”)
value of $75,000 on the date of grant and (b) a restricted stock unit (“RSU”)
with a BSM value of $25,000 on the date of grant. The shares subject to these
options and RSUs generally vest 25% on the first anniversary of the date of
grant, with the remaining shares vesting quarterly over the next three years.

Each non-employee director who has served on our Board of Directors for at least
six months on the date of each regular Annual Meeting of Stockholders also
receives an annual grant of (a) an option with a BSM value of $63,750 and (b) a
RSU with a BSM value of $21,250 as of the grant date. These options and RSUs
vest in full on the date of the regular Annual Meeting of Stockholders for the
year following the year in which the option and RSU were granted. No



--------------------------------------------------------------------------------

more than an aggregate of 30% of the shares available under our Stock Incentive
Plan are available for grant to non-employee directors. Our Board of Directors
may provide discretionary grants under the Stock Incentive Plan to our
non-employee directors.

The Chairman of our Board of Directors receives an annual grant of (a) an option
with a BSM value of $83,750 under the Stock Incentive Plan (in lieu of the
annual grant of an option with a BSM value of $63,750 which he would otherwise
receive as a non-employee director) and (b) a RSU with a BSM value of $21,250 as
of the grant date. The option and RSU granted to the Chairman also vest in full
on the date of the regular Annual Meeting of Stockholders for the year following
the year in which the option and RSU were granted.

At the time an RSU is granted the non-employee director may make an irrevocable
election to defer the release of the common stock underlying the RSU to a future
date which is after its vesting date. The par value of $0.01 per share of the
underlying shares of an RSU grant is paid by the non-employee director on the
date of grant.